SUMMARY ORDER
Qi Chu, through counsel, petitions for review of the August 2005 BIA decision denying his motion to reopen deportation proceedings. We assume the parties’ familiarity with the underlying facts and procedural history of the case.
Our review in this case is severely constrained by the fact that, in his brief to this court, Chu challenges only the BIA’s 1998 affirmance of the IJ’s denial of asylum and withholding, for which ruling Chu never filed a petition for review. The BIA’s affirmance and its denial of a motion to reopen are separate decisions raising distinct legal issues. In this case, even the factual bases of Chu’s initial asylum claim and his motion to reopen were different. See Khouzam v. Ashcroft, 361 F.3d 161, 164 (2d Cir.2004). Because Chu does not here challenge, either directly or indirectly, the BIA’s denial of his request to reopen based on his three United States-*54born children, he has waived any challenge to the merits of that decision. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 542 n. 1 (2d Cir.2005); Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir.1998).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).